--------------------------------------------------------------------------------

Exhibit 10.1
 
JOINDER, CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS JOINDER, CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”)
is entered into as of December 22, 2011, by and among WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, as agent (“Agent”) for the
Lenders (as defined in the Credit Agreement referred to below), the Lenders
party hereto, INTERNAP NETWORK SERVICES CORPORATION, a Delaware corporation
(“Borrower”), Fifth Third Bank, an Ohio banking corporation (“Fifth Third”) and
SunTrust Bank (“SunTrust”; and together with Fifth Third, collectively the “New
Lenders” and each individually, a “New Lender”).
 
WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit
Agreement dated as of November 2, 2010 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”);
 
WHEREAS, each New Lender has agreed to join the Credit Agreement as a Lender on
the First Amendment Effective Date;
 
WHEREAS, Borrower has informed Agent and Lenders that Borrower desires to
purchase all of the shares of Voxel Holdings, Inc., a Delaware corporation
(“Voxel”), substantially pursuant to the terms of the draft Stock Purchase
Agreement attached hereto as Exhibit A (such acquisition, the “Voxel
Acquisition”), which purchase absent required Lender consent would otherwise be
prohibited pursuant to Section 6.11(a) of the Credit Agreement; and
 
WHEREAS, Borrower has requested that Agent and the Lenders consent to the Voxel
Acquisition and amend the Credit Agreement in certain respects as set forth
herein and Agent and the Lenders have agreed to the foregoing, on the terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
 
2.           Consent.  In reliance upon the representations and warranties of
Borrower set forth in Section 8 below and subject to the satisfaction of the
conditions to effectiveness set forth in Section 7 below, Agent and the Lenders
hereby (a) consent to the consummation of the Voxel Acquisition and (b) agree
that, notwithstanding anything to the contrary contained in the Credit Agreement
or any other Loan Document, the Voxel Acquisition shall be considered a
“Permitted Acquisition” for all purposes thereunder; provided, that the
effectiveness of the foregoing consent and agreement is subject to the
satisfaction  of the following conditions precedent: (i) the Voxel Acquisition
shall have been consummated (contemporaneous with the funding of the First
Amendment Term Loan Increase) for aggregate consideration not in excess of
$35,000,000 in accordance with terms that are substantially similar to the terms
of the draft Stock Purchase Agreement attached hereto as Exhibit A (except for
such changes as Agent may agree to); (ii) the Voxel Acquisition shall have been
consummated on or before January 16, 2012; (iii) Agent shall have received each
of the documents, instruments and agreements listed on the closing checklist
attached hereto as Exhibit B satisfactory to Agent in all respects; (iv) after
giving effect to the Voxel Acquisition, including, without limitation, the
payment of fees and expenses, the sum of (a) Excess Availability, plus
(b) Qualified Cash shall exceed $50,000,000; and (v) the Voxel Acquisition shall
have satisfied each of the criteria set forth in the definition of Permitted
Acquisition, except for clause (g) of such definition.  After consummation of
the Voxel Acquisition, no further Acquisitions shall be Permitted
Acquisitions.  Except as expressly set forth in this Amendment, the foregoing
consent shall not constitute (i) a modification or alteration of the terms,
conditions or covenants of the Credit Agreement or any other Loan Document or
(ii) a waiver, release or limitation upon the exercise by Agent and/or Lenders
of any of their respective rights, legal or equitable thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
3.               Joinder; Reallocation.
 
(a)           On the First Amendment Effective Date, each New Lender (i) hereby
joins the Credit Agreement as a Lender and shall have the rights and obligations
of a Lender under the Loan Documents; (ii) confirms that it has received copies
of the Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (iii) agrees that it will, independently
and without reliance upon Agent or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (iv) confirms that it is an Eligible Transferee; (v) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(vi) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
(b)           In connection herewith, on the First Amendment Effective Date
(i) the Revolver Commitments will be increased by $20,000,000 of which
$10,000,000 is hereby allocated to Fifth Third and $10,000,0000 is allocated to
SunTrust as set forth on Schedule C-1, (ii) the Term Loan Commitments will be
increased by $20,000,000 of which $10,000,000 is hereby allocated to Fifth Third
and $10,000,000 is allocated to SunTrust as set forth on Schedule C-1 and
(iii) the Delayed Draw Term Loan of each term Lender will be terminated and
replaced with an obligation to fund the First Amendment Term Loan Increase as
set forth on Schedule C-2.  On the First Amendment Effective Date, Schedule C-1
of the Credit Agreement is hereby replaced by Schedule C-1 attached hereto to
reflect the foregoing and Schedule C-2 is hereby added to the Credit
Agreement.  After making the First Amendment Term Loan Increase, the New Lenders
agree to make settlement payments to Agent for the benefit of WFCF, Silicon
Valley Bank (“SVB”) and RBC Bank (USA) (“RBC”), and Agent agrees to remit such
settlement payments to WFCF, SVB and RBC, such that after giving effect to the
making of such settlement payments and remittances, each Lender’s share of the
outstanding Term Loan and Revolver Usage shall equal its Pro Rata
Share.  Nothing contained herein shall constitute a novation of any Obligation.
 
(c)           In the event the First Amendment Effective Date does not occur on
or before January 16, 2012, or any conditions to the funding of the First
Amendment Term Loan Increase are not satisfied on or prior to such date, the New
Lenders shall not be deemed to have joined the Credit Agreement and shall have
no obligation hereunder or under the Credit Agreement and this Section 3 shall
not be effective.
 
 
-2-

--------------------------------------------------------------------------------

 
 
4.              Amendments to Credit Agreement.  In reliance upon the
representations and warranties of Borrower set forth in Section 8 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 7 below, on the First Amendment Effective Date the Credit Agreement is
hereby amended as follows:
 
(a)           Section 2.2 of the Credit Agreement is amended and restated in its
entirety as follows:
 
2.2            Term Loan.
 
On the Closing Date each Lender then a party to this Agreement severally made
term loans (collectively, the “Closing Date Term Loan”) to Borrower in an amount
equal to such Lender’s Pro Rata Share of the Closing Date Term Loan Amount.  As
of the date of the First Amendment (but prior to making any additional term
loans described below), the outstanding principal balance of the Closing Date
Term Loan is $19,000,000.  Subject to the terms and conditions of this
Agreement, on the Voxel Acquisition Closing Date, each Lender set forth on
Schedule C-2 agrees (severally, not jointly or jointly and severally) to make a
term loan to Borrower in an amount equal to the amount set forth opposite such
Lender’s name on Schedule C-2; the aggregate principal amount of all such term
loans to be $40,000,000 (the “First Amendment Term Loan Increase”); provided,
that Lenders shall not be obligated to make such term loans unless the following
conditions precedent have been satisfied: (i) the conditions precedent to the
Lenders’ consent to the Voxel Acquisition set forth in Section 2 of the First
Amendment shall have been satisfied and (ii) the conditions precedent set forth
in Section 3.2 shall have been satisfied.  When funded, the First Amendment Term
Loan Increase shall become part of, and have all of the terms and conditions
applicable to (including without limitation in respect of pricing, repayments
and maturity), the Term Loan for all purposes hereunder and under the other Loan
Documents.  The principal of the Term Loan shall be repaid in quarterly
installments on the last day of each fiscal quarter (commencing December 31,
2011), each such quarterly installment in an amount equal to the Quarterly Term
Loan Amortization Amount with a final installment of the unpaid balance on the
Maturity Date (provided, that the quarterly installment due December 31, 2011
shall be in an amount equal to $250,000).  The outstanding unpaid principal
balance and all accrued and unpaid interest on the Term Loan shall be due and
payable on the earlier of (i) the Maturity Date, and (ii) the date of the
acceleration of the Term Loan in accordance with the terms hereof.  Any
principal amount of the Term Loan that is repaid or prepaid may not be
reborrowed.  All principal of, interest on, and other amounts payable in respect
of the Term Loan shall constitute Obligations.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)          Section 2.3(c)(i) of the Credit Agreement is amended and restated
in its entirety as follows:
 
(i)           In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a) Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date.  After Agent’s receipt of the proceeds of
such Advances, Agent shall make the proceeds thereof available to Borrower on
the applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to the Designated Account; provided, however,
that, Agent shall not request any Lender to make, and no Lender shall have the
obligation to make, any Advance, if (1) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or
(2) the requested Borrowing would exceed the Availability on such Funding Date.
 
(c)           “(including the Delayed Draw Term Loan)” is removed from
Sections 2.3(h) and 4 of the Credit Agreement.
 
(d)          Section 2.4(c)(ii) of the Credit Agreement is amended and restated
in its entirety as follows:
 
(ii)           Term Loan Commitments.  The Term Loan Commitments shall be
reduced to $0 and terminated upon the funding of the First Amendment Term Loan
Increase.
 
(e)           Section 3.2 of the Credit Agreement is amended to replace the
phrase “the Delayed Draw Term Loan” with “the Term Loans advanced as part of the
First Amendment Term Loan Increase.”
 
(f)           A new clause (d) is added to Section 5.16 of the Credit Agreement
as follows:
 
(d)          Within 90 days following the First Amendment Effective Date (or at
such later date as Agent may approve), Borrower shall and shall cause Voxel Dot
Net, Inc. to deliver to Agent a fully-executed pledge of 65% of the stock of
Voxel Dot Net PTE. LTD, together with stock certificates, stock powers and
proxies, all in form and substance acceptable to Agent in its sole discretion.
 
(g)          A new clause (c) is added to Section 7 of the Credit Agreement as
follows:
 
(c)           Senior Leverage Ratio.  Have a Senior Leverage Ratio, measured on
a quarter-end basis (commencing with the quarter ending December 31, 2011), of
not more than 3.75:1.00 for the 12 month period ending on such quarter-end.
 
(h)          A new Section 3 is added to Schedule 4 (Financial Covenants) to
Exhibit C-1 (Form of Compliance Certificate) to the Credit Agreement as follows:
 
3.           Senior Leverage Ratio.  Borrower’s Senior Leverage Ratio, measured
on a quarter-end basis, for the 12 month period ending ____________, ____ is
____:1.00, which [is/is not] more than the amount set forth in Section 7 for the
corresponding period.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(i)           Section 14.1(a)(xi) is amended and restated in its entirety as
follows:
 
(xi)         amend, modify or eliminate the definitions of Maximum Revolver
Amount, Closing Date Term Loan Amount or First Amendment Term Loan Increase.
 
(j)          The following defined terms are each added to Schedule 1.1 to the
Credit Agreement in their proper alphabetical order:
 
“First Amendment” means that certain Joinder, Consent and First Amendment to
Credit Agreement dated as of December 22, 2011, among Agent, Lenders, Borrower,
and the New Lenders (as such term is defined therein).
 
“First Amendment Effective Date” means the date the Voxel Acquisition is
consummated and the conditions precedent to the Lenders’ consent to the Voxel
Acquisition set forth in Section 2 of the First Amendment have been satisfied.
 
“First Amendment Term Loan Increase” has the meaning specified therefor in
Section 2.2 of the Agreement.
 
“Reference Period” has the meaning set forth in the definition of EBITDA.
 
“Senior Leverage Ratio” means, as of any date of determination, the ratio of
(a) the sum of (i) the outstanding principal balance of the Term Loan plus
(ii) the Revolver Usage plus (iii) the amount of Capitalized Lease Obligations,
in each case, as of such date, to (b) Borrower’s EBITDA for the 4 fiscal quarter
period ended as of such date.
 
“Voxel Acquisition Closing Date” means the date the Voxel Acquisition (as
defined in the First Amendment) is consummated.
 
(k)          Certain defined terms set forth on Schedule 1.1 to the Credit
Agreement are amended and restated in their entirety as follows:
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided, that, notwithstanding
anything to the contrary contained herein, for purposes of this Agreement, if
(a) any Accounting Change that becomes effective after the date of this
Agreement or (b) any requirement under GAAP that would require any leases that
were treated as operating leases in accordance with GAAP in effect immediately
before the date of this Agreement to be classified and accounted as capital
leases, after such change or effect thereof shall be disregarded and eliminated
for purposes of the operation of the terms and covenants (and the related
calculations thereunder) in this Agreement unless Borrowers and Agent shall
otherwise mutually agree in writing.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“EBITDA” means, with respect to any fiscal period, Borrower’s consolidated net
earnings (or loss), minus extraordinary gains, interest income, and gains on
sale of fixed assets, plus non-cash extraordinary losses, including noncash
impairments, restructuring expense, noncash stock compensation expense, loss on
sale of fixed assets, interest expense, income taxes, and depreciation and
amortization for such period, in each case, determined on a consolidated basis
in accordance with GAAP.  For the purposes of calculating the Senior Leverage
Ratio only, for any period of 4 consecutive fiscal quarters (each, a “Reference
Period”), if at any time during such Reference Period (and after the Closing
Date), Borrower or any of its Subsidiaries shall have made a Permitted
Acquisition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case to be
mutually and reasonably agreed upon by Borrower and Agent) or in such other
manner acceptable to Agent as if any such Permitted Acquisition or adjustment
occurred on the first day of such Reference Period.
 
“LIBOR Rate” means the rate per annum appearing on Macro*World’s
(www.mworld.com; the “Service”) Page BBA LIBOR - USD (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service) 2 Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrower in accordance with the Agreement (and, if any
such rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error.
 
“Maximum Revolver Amount” means $60,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
 
“Quarterly Term Loan Amortization Amount” means, as of any date of
determination, an amount equal to $750,000.
 
“Term Loan” means collectively, the Closing Date Term Loan and the First
Amendment Term Loan Increase.
 
(l)           The following defined terms set forth on Schedule 1.1 to the
Credit Agreement are deleted: “Delayed Draw Term Loan”, “Delayed Draw Term Loan
Amount”, “Delayed Draw Term Loan Funding Date” and “Delayed Draw Term Loan
Notice”.
 
(m)         The definition of “Base Rate Margin” set forth on Schedule 1.1 to
the Credit Agreement is amended by replacing “1.50” with “1.75.”
 
(n)          The definition of “LIBOR Rate Margin” set forth on Schedule 1.1 to
the Credit Agreement is amended by replacing “3.25” with “3.50.”
 
 
-6-

--------------------------------------------------------------------------------

 
 
(o)          Clause (c) of the definition of “Pro Rata Share” set forth on
Schedule 1.1 to the Credit Agreement is amended and restated as follows:
 
(c)          with respect to a Lender’s obligation to make the Term Loan and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the First Amendment Term Loan Increase, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s portion of the Term Loan and its obligation to make the First Amendment
Term Loan Increase as set forth on Schedule C-2, by (z) the aggregate
outstanding principal amount of the Term Loan and all Lenders’ obligations to
make the First Amendment Term Loan Increase as set forth on Schedule C-2, and
(ii) from and after the making of the First Amendment Term Loan Increase, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s portion of the Term Loan by (z) the outstanding principal amount of the
Term Loan, and
 
(p)          The following leases are each added to Schedule D-1 Data Center
Leases on Schedule 4.19 to the Credit Agreement:
 
 
●
Agreement of Lease between KTR South Bay I LLC and Internap Network Services
Corporation, dated as of April 4, 2011 (Redondo Beach)

 
 
●
Amended and Restated Lease between Behringer Harvard 1221 Coit LP and Internap
Network Services Corporation, dated as of February 24, 2011 (Plano)

 
5.            Effectiveness of First Amendment; Continuing
Effect.  Notwithstanding anything contained herein to the contrary, this
Amendment shall not be effective unless the First Amendment Effective Date
occurs on or before January 16, 2012.  Except as expressly set forth in
Section 3 and in Section 4 of this Amendment, nothing in this Amendment shall
constitute a modification or alteration of the terms, conditions or covenants of
the Credit Agreement or any other Loan Document, or a waiver of any other terms
or provisions thereof, and the Credit Agreement and the other Loan Documents
shall remain unchanged and shall continue in full force and effect, in each case
as amended hereby.  This Amendment is a Loan Document.
 
6.            Reaffirmation and Confirmation.  Borrower hereby ratifies,
affirms, acknowledges and agrees that the Credit Agreement and the other Loan
Documents to which it is a party represent the valid, enforceable and
collectible obligations of Borrower, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document.  Borrower
hereby agrees that this Amendment in no way acts as a release or relinquishment
of the Liens and rights securing payments of the Obligations.  The Liens and
rights securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.
 
 
-7-

--------------------------------------------------------------------------------

 
 
7.           Conditions to Effectiveness.  This Amendment shall become effective
upon the First Amendment Effective Date and upon the satisfaction of each of the
following conditions precedent, in each case satisfactory to Agent in all
respects:
 
(a)         Agent shall have received a copy of this Amendment executed and
delivered by Agent, the Lenders, the New Lenders and the Loan Parties and a copy
of the First Amendment to Fee Letter executed and delivered by Agent and
Borrower, together with opinions of Loan Parties’ counsel and secretary’s
certificates; and
 
(b)         no Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment.
 
8.            Representations and Warranties.  In order to induce Agent, Lenders
and the New Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Agent, Lenders and the New Lenders that:
 
(a)         after giving effect to this Amendment, all representations and
warranties contained in the Loan Documents to which Borrower is a party are
true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date);
 
(b)         no Default or Event of Default has occurred and is continuing; and
 
(c)         this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.
 
9.            Miscellaneous.
 
(a)          Expenses.  Borrower agrees to pay on demand all reasonable costs
and expenses of Agent, Lenders and the New Lenders (including reasonable
attorneys fees) incurred in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of this Amendment and the Credit Agreement as amended
hereby; provided, that Borrower shall not be liable for the costs and expenses
of any New Lender in excess of $5,000 for such New Lender and such New Lender
agrees to submit any costs and expenses to be paid by Borrower within three (3)
Business Days of the funding of the First Amendment Term Loan Increase.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)           Choice of Law and Venue; Jury Trial Waiver; Reference
Provision.  Without limiting the applicability of any other provision of the
Credit Agreement or any other Loan Document, the terms and provisions set forth
in Section 12 of the Credit Agreement are expressly incorporated herein by
reference.
 
(c)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
10.           Use of Proceeds.  The proceeds of the First Amendment Term Loan
Increase (as defined in the Credit Agreement) shall only be used for the
following purposes: (a) to finance the Voxel Acquisition and to pay for all
fees, costs and expenses incurred in connection with the Voxel Acquisition and
this Amendment and (b) to provide for the Borrower’s ongoing working capital
and/or general corporate needs.
 
11.             Release.
 
(a)           In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Borrower and each Guarantor
that executes a Consent and Reaffirmation to this Amendment, on behalf of itself
and its successors, assigns, and other legal representatives (Borrower, each
Guarantor and all such other Persons being hereinafter referred to collectively
as the “Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Releasor may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the day and date of this Amendment, in any way related to or in
connection with the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
 
(b)           Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(c)           Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.
 
[Signature Page Follows]
 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 

 
INTERNAP NETWORK SERVICES
CORPORATION, a Delaware corporation
 
  By: 
/s/ George E. Kilguss III
    Name:  George E. Kilguss III   Title:    Chief Financial Officer

 
Signature Page to Joinder, Consent and First Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a
Lender
          By: 
/s/ Matt Maclay
    Name:  Matt Maclay   Title:    Vice President

 
Signature Page to Joinder, Consent and First Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
RBC BANK (USA),
as a Lender
          By: 
/s/ Andrew J. Kirk
   
Name: Andrew J. Kirk
Title:   Vice President


Signature Page to Joinder, Consent and First Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SILICON VALLEY BANK,
as a Lender
          By: 
/s/ Andrew A. Rico
   
Name: Andrew A. Rico
Title:   Senior Vice President

 
Signature Page to Joinder, Consent and First Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 



 
FIFTH THIRD BANK, an Ohio banking corporation,
as a Lender
          By: 
/s/ Dan Komitor
   
Name: Dan Komitor
Title:   Senior Relationship Manager

 
Signature Page to Joinder, Consent and First Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK,
as a Lender
          By: 
/s/ Nicholas Han
   
Name: Nicholas Han
Title:   Director

 
Signature Page to Joinder, Consent and First Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION
 
Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Joinder, Consent and First Amendment to Credit Agreement
(terms defined therein and used, but not otherwise defined, herein shall have
the meanings assigned to them therein); (ii) consents to Borrower’s execution
and delivery thereof; (iii) agrees to be bound thereby, including Section 11 of
the foregoing Joinder, Consent and First Amendment to Credit Agreement; and
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever any Loan Documents to which the undersigned is a party and reaffirms
that each such Loan Document is and shall continue to remain in full force and
effect.  Although each Guarantor has been informed of the matters set forth
herein and has acknowledged and agreed to same, each Guarantor understands that
Agent and Lenders have no obligation to inform such Guarantor of such matters in
the future or to seek such Guarantor’s acknowledgment or agreement to future
consents, amendments or waivers, and nothing herein shall create such a duty.
 

 
CO SPACE, INC.
 
  By: 
/s/ George E. Kilguss III
   
Name:  George E. Kilguss III
Title:    President and Treasurer




 
CO SPACE SERVICES, LLC
 
  By: 
/s/ George E. Kilguss III
   
Name:  George E. Kilguss III
Title:    President and Treasurer of CO Space, Inc.,
             sole member of CO Space Services, LLC




 
CO SPACE SERVICES TEXAS, L.P.
 
  By: 
/s/ George E. Kilguss III
   
Name:  George E. Kilguss III
Title:    President and Treasurer of CO Space, Inc.,
             sole member of CO Space Services, LLC,
             general partner of CO Space Services Texas, L.P.

     
 
 

--------------------------------------------------------------------------------

 
 

 
CO SPACE PROPERTIES, LLC
          By: 
/s/ George E. Kilguss III
   
Name:  George E. Kilguss III
Title:    President and Treasurer of CO Space, Inc.,
             sole member of CO Space Services, LLC,
             sole member of CO Space Properties, LLC

 

 
CO SPACE PROPERTIES TEXAS, L.P.
          By: 
/s/ George E. Kilguss III
   
Name:  George E. Kilguss III
Title:    President and Treasurer of CO Space, Inc.,
             sole member of CO Space Services, LLC,
             general partner of CO Space Properties Texas, L.P.

 
 